IN THE SUPREME COURT OF THE STATE OF IDAHO

                                               Docket No. 48817

    STATE OF IDAHO,                                       )
                                                          )
         Plaintiff-Appellant,                             )          Boise, June 2022 Term
                                                          )
    v.                                                    )          Opinion filed: August 31, 2022
                                                          )
    DANIEL LEE MOORE,                                     )          Melanie Gagnepain, Clerk
                                                          )
         Defendant-Respondent.                            )
                                                          )

            Appeal from the District Court of the First Judicial District of the State of Idaho,
            Boundary County. Barbara A. Buchanan, District Judge.

            The decisions of the district court are reversed in part and affirmed in part.

            Lawrence G. Wasden, Idaho Attorney General, Boise, for Appellant. Kenneth
            Jorgensen argued.
            Bolton Law, PLLC, Coeur d’Alene, for Respondent. Katherine Jill Bolton argued.
                 _______________________________________________

MOELLER, Justice.
            On August 27, 2020, police interviewed Dr. Daniel Lee Moore (“Moore”) concerning the
murder of Dr. Brian Drake (“Drake”), who had been shot in his chiropractic office over five months
earlier. Although Moore invoked his right to an attorney at least three times, the interrogation
continued. Moore eventually confessed to the crime and was charged with second-degree murder.
Following a defense motion, the district court suppressed the confession after finding that Moore’s
Miranda 1 rights had been violated. The district court later dismissed the case, concluding that
because the State had relied on the tainted confession in the preliminary hearing, there was
insufficient evidence to support a showing of probable cause. The State appeals from the district
court’s decision dismissing its case against Moore.
            On appeal, the State concedes that there was a Miranda violation but argues that the district
court erred in dismissing the case. Although the Miranda violation rendered Moore’s statements



1
    Miranda v. Arizona, 384 U.S. 436 (1966).

                                                      1
inadmissible in the State’s case-in-chief, the State maintains that the statements could still be used
to impeach a claim of innocence by Moore if he were to testify at trial. Addressing the decisions
of the district court, the State also argues that (1) there was no due process violation because “the
district court failed to find a constitutionally prohibited coercion” and “the district court erred as a
matter of law when it concluded that Moore’s will was overborne;” and (2) “the district court
erroneously reviewed the admissibility of the evidence at the preliminary hearing rather than
determining if the evidence in fact admitted supported the magistrate’s probable cause findings.”
(Emphasis in original).
                                      I. FACTS AND BACKGROUND
    A. Murder and a Gas Leak
        On March 12, 2020, after finishing up with his last patients of the day, Drake was shot in
the back and killed while talking to his wife on his cell phone. The shot came through the window
of his chiropractic office in Bonners Ferry, Idaho. The blinds to his office window were closed
and the autopsy indicates that he was likely sitting. Drake’s office is on the same street as the office
of another chiropractor, Moore. 2
        When he was first interviewed, Moore, then 63 years old, told police he was at his friend
Mick Mellett’s (“Mellett”) 3 house on the night of the murder. He claimed to have left Mellett’s
house, being ill with diarrhea, to go to his office in search of medicine. When he could not find
any, he went back to Mellett’s house for Imodium. Moore stated he was with Mellett when the call
came in about the shooting. Later, when questioned about his involvement in Drake’s death,
officers told Moore that investigators had security footage of his truck in the vicinity of the
shooting at the time it occurred. He then explained that he was in the area because he had gone
into the alley behind his own office to defecate.
        Three days after the murder, there was a gas leak in Moore’s office. Mellett had passed by
the office on his way to breakfast with a friend and noticed Moore’s truck in the parking lot. When
he returned home, he noticed the truck was still at the office, and, since it was unusual for him to
be there on a Sunday, he used his key to enter Moore’s office. He found Moore getting up from an
exam table, appearing “woozy.” Mellett took Moore outside the building and called to report the



2
 The two offices are approximately 500 feet from one another.
3
 Mellett is the Boundary County Coroner. He is listed as the responsible party on the autopsy report completed by
medical examiner and forensic pathologist Dr. Sally Aiken.

                                                       2
gas leak. Moore explained that he had gone to his office to change a furnace filter when he was
overcome with the gas leak and became unconscious. Moore claimed he has anosmia (the loss of
the sense of smell) and did not notice the scent of gas.
        Police interviewed Fire Chief David Winey who responded to the gas leak. He stated that
he discovered a “gas fitting” was just finger tight, noting that this was odd and that he had never
seen that before in his experience. Police also interviewed an experienced local rep for Avista, a
regional natural gas company, with 30 years of experience. He opined that the gas fitting was
intentionally loosened.
    B. The Investigation Focuses on Moore.
        At the time of the shooting, Moore owned a white Toyota Tundra pickup. Law enforcement
reviewed security footage from multiple local businesses recorded at the time of Drake’s murder.
Although the video recordings displayed inconsistent timestamps (some off by several hours),
when properly pieced together, police determined that the footage validates a conclusion that
Moore’s truck was near the scene of the murder at the time it occurred. Idaho State Police (“ISP”)
Detective Sergeant Michael Van Leuven (“Van Leuven”) summarized the security footage as
follows:
        We later observe [Moore’s] truck leaving Mellett’s house just prior to the shooting.
        The truck is then seen circling the area where the shooting occurs two times,
        including driving down the area between the two buildings directly outside the
        window where the shooting occurs and then stopping for several seconds. Dr.
        Moore’s truck then drive’s [sic] north on Main Street from Dr. Drake’s office and
        parks at Dr. Moore’s office. After parking, the taillights flash in a manner consistent
        with Dr. Moore locking his truck with a keyless remote. A human figure is then
        seen walking from the direction of Dr. Moore’s office toward Dr. Drake’s office
        one and half minutes before the shooting occurs. As previously established, the
        shooting occurs at 7:26 p.m. A human figure is then seen walking and then running
        back from the area of Dr. Drake’s office toward Dr. Moore’s office one and [a] half
        minutes after the shooting. The lights on the back of Dr. Moore’s truck, again, flash
        in a manner consistent with Dr. Moore unlocking his truck using his keyless entry.
        His truck is then seen driving back toward Mellett’s house (300 feet away). . . .
        After five minutes Dr. Moore’s truck is then seen leaving Mellett’s house and
        driving a circuitous route back toward Dr. Moore’s house that conspicuously avoids
        the crime scene. 4




4
 This information comes from the search warrant affidavit. The information in that affidavit was provided by ISP
Detective Sergeant Michael Van Leuven.

                                                       3
        Moore was first contacted by ISP Detectives Richard Alderson (“Alderson”) and Leslie
Lehman (“Lehman”) regarding Drake’s murder on March 24, 2020. On May 6, Sergeant Van
Leuven and Detective Alderson re-interviewed Moore at his office. No charges resulted from these
initial interviews.
    C. Moore’s Custodial Interrogation
        After months of investigation, law enforcement sought to interview Moore again without
arousing his suspicion that he had become the primary suspect. On August 27, 2020, Lehman asked
Moore to bring his wife’s gun to the Boundary County Sheriff’s Office. Lehman later testified at
the suppression hearing that law enforcement knew that the gun was not the one used in the
shooting, but they had requested that he bring the gun simply to get Moore to the Boundary County
Sheriff’s Office. While Moore waited for the firearms specialist to inspect and photograph the gun,
the firearms specialist and the detective who asked him to bring the gun engaged in small talk with
Moore. Van Leuven entered the room and asked Moore if he would answer a few more questions.
Several other officers entered the room and told Moore they were taking him back to a “secure
area” and that he would need to be checked for weapons before entering the “secure part of the
facility.” Lehman told the officers she would hold onto Moore’s car keys. Moore did not have his
cell phone on his person because he had left it in his car.
        Van Leuven and ISP Detective Gary Tolleson (“Tolleson”), neither of whom were dressed
in uniform, took Moore into an interrogation room, which required a key code for entry, and closed
the door. Moore entered the room holding a bottle of water. The interrogation began at 2:49 p.m.
Almost immediately, the investigators accused Moore of killing Drake, which he denied.
Approximately four and a half minutes into the interrogation, Van Leuven stated: “I need to advise
you of your Miranda rights too, just ‘cause we are in a police station.’ ” Van Leuven and Tolleson
then outlined the evidence the police had gathered placing Moore’s truck at the scene of the
murder. Van Leuven explained the difference between a premeditated killing, which would result
in a first-degree murder charge, and blindly shooting through a window, which would result in a
lesser charge, and told Moore, “this is your opportunity to pick which one it is.” Moore stated he
did not know Drake and did not shoot him.
        Van Leuven said, “if you don’t explain to us your intent, then we infer your intent based
on what we see, which is [f]irst [d]egree [m]urder.” Moore responded, “Well, I didn’t shoot him.
And I’m sorry, but that’s – that’s what it is. So, I guess if you are going to do that, then I need to


                                                  4
get an attorney.” Van Leuven said, “[O]K,” and Tolleson and Van Leuven immediately began
packing up their things to leave. Moore then asked what the point was in having him bring the gun
down, to which Van Leuven said they needed an excuse to have him come to the police station.
Van Leuven told Moore they were in the middle of interviewing Mick again and that Mick’s house
and business were being searched. Van Leuven then asked, “do you have a cell phone on ya?”
Moore responded, “no” and told him it is in his car. Van Leuven said “[O]K. Sit tight. And we’ll
be right back with ya. Okay, I’m gonna terminate this interview at 3:05.” 5 Van Leuven and
Tolleson then left the room. “Van Leuven testified at the suppression hearing that he terminated
the interrogation ‘because it sounded to me like he asked for a lawyer,’ and he spent the next 45
minutes replaying the interview and consulting with officers about how to proceed.” One of the
officers Van Leuven consulted was Assistant Chief Ryan.
         Van Leuven eventually decided to continue the interrogation and allowed Ryan, “who
knows Moore from their many years in the Bonner’s Ferry community,” to question Moore. After
Moore was left sitting in the interrogation room alone for approximately 41 minutes, Ryan entered
the room and began interrogating Moore.
         Approximately fourteen and a half minutes into his interrogation with Ryan (one hour and
fourteen minutes into the entire interrogation), Moore said, “I need to talk to an attorney then.”
Ryan responded, “Okay. I understand. Then-then we’re done. I-I-I know a minute ago you said ‘I
think,’ but know [sic] you’re tellin’ me you wanna talk to [an] attorney, you don’t wanna talk to
me anymore.” Moore replied, “Well it just, no—.” Ryan said “No. no. no. I want you to say that.
Because it’s important, Daniel. You can’t ‘I think this, I think that’. Brother, I-I don’t wanna do
anything to violate anything here. You know why I’m here.”
         Importantly, as the district court noted, at this point Moore had never actually said “I
think”; rather, he had unequivocally stated, “I need to talk to an attorney then.” Nevertheless, Ryan
continued to seek clarification on whether Moore would rather speak to him or an attorney:
         ASST. POLICE CHIEF RYAN: [O]K? I’m tryin’ to do the best (unintelligible) [to]
         fix this thing I can.
         DANIEL MOORE: Yeah.
         ASST. CHIEF RYAN: [O]K, so I’ve painted the best picture I can for you and I’ve
         asked for your help on this. But you have to be clear. I can only talk to you if you
         want to talk to me. You understand, Daniel?

5
 Because this excerpt from the transcript, and those that follow, contain so much colloquial terminology, they will
be quoted verbatim except where bracketed language is necessary to provide context or clarify meaning.

                                                         5
        MOORE: Yeah.
        ASST. CHIEF RYAN: Okay. But if I walk out, that’s it. You’re not seein’ me
        anymore, alright? So you-I-I’m gonna leave then. Is that what you’re sayin’?
        MOORE: I-I’m just sayin’ that there’s a reason I went to [Mellett’s] to get the
        Imodium because I had diarrhea.
        ASST. CHIEF RYAN: Okay.
        MOORE: And-and-and so I don’t know why that’s such a hard thing for people to
        understand. It’s not a made-up story; I had diarrhea.
        ASST. CHIEF RYAN: Okay. Dan? You and I both know why. Because of what
        you’re thinkin’ of, what you’re doin’ and-and how it makes you sick to your
        stomach because you have a good heart. [O]K? You did somethin’ stupid. But
        again, I-I can’t heal. I can’t make these phone calls. I can’t talk to the paper with
        anything unless you say you wanna talk to me. Alright? We-we—you wanna talk
        to me or not? Yes or no?
        MOORE: I think I need to talk to an attorney.
        ASST. CHIEF RYAN: K. Well you’re doin’ that again, you say “I think”. Alright,
        brother. Okay. I’m gonna go. Okay?
        MOORE: But I really do appreciate you and—
        ASST. CHIEF RYAN: It’s done.
        MOORE: Yeah
        ASST. CHIEF RYAN: It’s over. Okay?
        Ryan then stood up to leave. Before he could exit the room, Moore re-engaged Ryan, asking
him: “So what do I do?” The following conversation occurred while Ryan was standing by the
door:
        ASST. POLICE CHIEF RYAN: Well, I—they’re gonna (unintelligible) I-I’m-I’m
        pullin’ myself out. [O]K? I got healing to do. I have-I have work I gotta go do know,
        [o]k?
        DANIEL MOORE: Thank you.
        ASST. CHIEF RYAN: You’re welcome. At this point—
        MOORE: Yes, sir.
        ASST. CHIEF RYAN: (unintelligible) One more. I want the truth.
        MOORE: (unintelligible) too.
        ASST. CHIEF RYAN: I want the truth.
        MOORE: You want me to admit that—
        ASST. CHIEF RYAN: I want you to admit the truth, but. Geez, Dan. You’re killin’
        me, Dan. [O]K, buddy?
        MOORE: Without an attorney, you want me to talk. And say somethin’—
        ASST. CHIEF RYAN: Well again, no. I don’t want you to do anything you don’t
        wanna do. All I wanna do is go say—I wanna go tell my community the truth.
        That’s what I wanna do. Okay? And (unintelligible) I feel dirty and I feel like, you
        know, this is getting’—I’m not tryin’ to pull stuff from you—anything but the truth.
        I know you’re a good man and I-an I-I-I asked these guys, “Please let me talk to
        him.” Okay? Because you’re-you’re a good man. And I know that if you can fix
        this, you wanna fix it. There’s only one answer and that’s the truth. There’s only
        one right thing in this world, that’s the truth.

                                                 6
       MOORE: That’s right.
       ASST. CHIEF RYAN: That’s all that matters, okay?
       DANIEL MOORE: That’s right.
       ASST. CHIEF RYAN: Okay. Our community deserves it. That family deserves it.
       And your lineage. Your memory of yourself—what you pass on matters. Okay?
       And so what happens when I walk out this door is then you’re gonna be goin’ to
       jail, alright, brother? And-and that’s just the way it’s gonna go.
       MOORE: Even if I say what you want me to say—
       ASST. CHIEF RYAN: I want you-I want you to say the truth.
       MOORE: And even if I—
       ASST. CHIEF RYAN: Explain it.
       MOORE: Even if I say the truth—
       ASST. CHIEF RYAN: Yeah
       MOORE: --I’m still goin’ to jail
       ASST. CHIEF RYAN: Yeah, but you’re goin to jail with a whole lot more
       explanation. Okay? You know that. A whole lot more explanation. So that’s where
       I’m at. Okay, brother? And I can get an attorney here and you can explain it to him
       if you want, or however you wanna do it. But-but you-you have to want to tell us.
       Because I-I wanna know. You gotta be booked for somethin’. You gotta be held
       accountable, right?
       MOORE: Right
       ASST. CHIEF RYAN: I[f] you make a mistake, you have to be held accountable.
       Do you ever spank your kids?
       MOORE: Absolutely.
       ASST. CHIEF RYAN: Okay. That’s how we teach accountability. Well we’re big
       boys now. Right? So you have to be held accountable. The community owes that.
       But this is you steppin’ forward sayin, “I f’ed up.” “Here’s what I did wrong.” Hear
       what I’m sayin’?
       MOORE: Mm hmm.
       ASST. CHIEF RYAN: Okay. Alright. So where-where it’s really treacherous
       waters here (unintelligible) talkin’ you and me, but brother, I-I-I-I don’t know what
       else to do. I don’t know what else to do. I-I tried my best to help you see the light.
       [O]K?
       MOORE: No, I-I see what you’re sayin’.
       ASST. CHIEF RYAN: [O]K.
       MOORE: I just—
       ASST. POLICE CHIEF RYAN: Do you wanna say it? If you wanna say it, just say
       it. Get it off your chest and be done with it. Whatever happens, happens. But just
       get it off your chest if that’s what you wanna do.
Ryan then made an assurance to Moore, “But I promise you this: if you do, I promise you, I’ll go
talk to him about what booking we’re lookin’ at. I promise you that. And-and it won’t be first
degree murder, I can guaran-damn-tee.” Moore said, “I see what you mean.” Moore asked if he
could use the bathroom, and Ryan said, “Yeah. Hold on one second, okay?” Ryan exited the room



                                                 7
and Moore was left alone in the interrogation room for about one minute and 45 seconds before an
unidentified officer opened the door and escorted Moore to the restroom.
          After the unidentified officer and Moore returned to the interrogation room, the officer
asked Moore if he would like a blanket. Moore asked for the blanket and another water bottle.
Moore was left alone for approximately 30 seconds before Ryan entered the room. Ryan told
Moore that someone would grab his water and blanket.
          One hour and twenty-six minutes after the start of the initial interrogation, Moore invoked
his right to counsel again: “I wanna be able to talk to somebody u-using my legal rights.” Ryan
then responded:
          ASST. POLICE CHIEF RYAN: Okay, there it is.
          DANIEL MOORE: So that’s—
          ASST. CHIEF RYAN: Yeah. I understand, buddy.
          MOORE: --that doesn’t mean I don’t wanna talk to you.
          ASST. CHIEF RYAN: I know, buddy. I understand, okay? Okay.
          MOORE: And that’s-that’s the only thing that I’m saying. Because it’s like, just
          because I circled the block doesn’t mean I [sic] casing some guy trying to kill him.
          ASST. CHIEF RYAN: Daniel. Wow, okay buddy. Just. [O]K? We’re done. Y-y-y-
          y-ou—we’re done. I can’t fuckin’ talk to you anymore Daniel. Okay, buddy?
Ryan then left the room and Tolleson entered with Moore’s requested water and blanket. Moore
asked Tolleson what would happen with his car and belongings. Tolleson informed him they would
tow his vehicle and that search warrants were currently being served for his house, vehicle, and
office.
          One hour and twenty-eight minutes into the interview, Moore then asked Tolleson, “can I
talk to Ryan one more time?” Ryan reentered the room and began speaking with Moore once again:
          ASST. POLICE CHIEF RYAN: [O]K. [The] Detective asked me to come in here.
          Please tell me I’m back here for the right reason.
          DANIEL MOORE: What-what should I do if I-if I don’t have an attorney and I-
          and I tell you something and I’m—
          ASST. CHIEF RYAN: Right.
          MOORE: I mean and it—that just seems—
          ASST. CHIEF RYAN: Right
          MOORE: —already like, I still would like to talk to you, but it’s like—
Ryan said, “I’m sitting here with my favorite doctor, Moore, across the table from me; one of the
nicest men I’ve ever known and – and, I-I-know-I know what you did.” Ryan repeatedly told
Moore he was asking for the truth and wanted the “why.” Ryan reminded Moore of his history
with and love for the town. Moore maintained he did not even know Drake. Ryan continued


                                                   8
questioning Moore, asking him to explain why he walked into the alley and encouraging him to
“talk to me what happened. Just-just explain it. Just get it out. Be done with it, please.” Moore
insisted he went into the alley because he “really did have to take a crap.” Ryan continued to press
Moore:
         ASST. POLICE CHIEF RYAN: I’m not gonna do this anymore. You keep askin’
         them to talk to me and ask me to come back in here. Y-y-you—I’m only gonna talk
         to you, Dan i-if you and I have the relationship of honesty. I’ve been honest with
         you.
         DANIEL MOORE: Yes, sir.
         ASST. CHIEF RYAN: [O]K? I’m only gonna talk—You asked me to come back
         in here. Why did you ask me to come back in here? . . . What did ya-what did ya
         call me back in here for? Daniel? Dr. Moore?
         ...
         MOORE: I guess just cuz I wanted to talk to ya.
Ryan explained that the police knew it was Moore who killed Drake and that without Moore’s
confession as to why he did it, they would charge him with first-degree murder.
         After Ryan again told Moore that “[y]ou called me in her for nothin’,” Moore said, “And
if I have an attorney—just-just here [sic] me out, Marty. How am I gonna plead to anything if-if
I’m sitting there spilling my guts to you and I don’t have an attorney that gives me my rights.”
Ryan responded:
                 [O]K. That’s—again, see Y-y-you understand, Daniel. You-you-you keep
         saying this. I can’t answer that question. How do you do that? I don’t know, [o]k?
         I-I-I know what we have right now. And the only person who can change what we
         have right now is you. Alright? And so you have to decide how—if you wanna
         change what we have, then-then change it. But-but if you mention and [sic] attorney
         – and you keep on doing it – if you mention it, I’m just—because and-and it’s your
         right. You have a right to an attorney. But when I leave then you call me back in
         here, say “I wanna talk to you again” well then we restart everything again. I come
         back up here, what do you want Dan? Cuz you know, you know I just wanna heal
         my town. I wanna call the wife and tell her this was-this was just a bad mistake. I
         wanna do something, okay? And so I’m hurtin’ here too, buddy.
         Approximately one hour and 43 minutes from the start of the interrogation, Moore made
his first incriminating statement to Ryan: “I did not go there to murder him.” As the interrogation
continued, Moore ultimately confessed to killing Drake. The total interrogation time, from the time
Van Leuven started the interview at 2:49 p.m., lasted approximately three hours. Moore was then
booked and placed in the Boundary County Jail on the charge of second-degree murder.
   D. Procedural History


                                                 9
        Moore appeared before the magistrate court on October 2, 2020, for his preliminary
hearing. Prior to the preliminary hearing, Moore moved to exclude all the statements he made
during the August 27, 2020, interrogation after he first invoked his right to counsel. The magistrate
court decided to hear all the evidence before ruling on the motion. The State informed the
magistrate court that if it suppressed Moore’s statements from his interrogation, it would move to
proceed with admitting additional evidence showing the route Moore’s truck traveled through the
crime scene. The State further explained that if the magistrate court did not suppress Moore’s
statements, then it would not need to bring in that additional evidence.
        The State called Van Leuven to testify before moving to the issue regarding the
admissibility of the confession. After hearing the evidence from the interrogation, the magistrate
court ruled that there were no grounds to grant the motion to suppress the confession because
Moore had reinitiated the custodial interrogation with Ryan when he asked to talk to him one hour
and twenty-eight minutes into the interview. The magistrate court asked the State if it had any
other evidence. The State rested. The defense then called Ryan and Van Leuven to testify. At the
end of the hearing, the magistrate court asked the State if it wished to call any rebuttal witnesses.
The State declined. The magistrate court found that the State had met its burden of proof and
established probable cause. The magistrate court then bound Moore over to the district court.
Moore’s arraignment before the district court was held November 5, 2020. Moore entered a not
guilty plea.
        Once in district court, Moore again moved to suppress all statements made by him during
the August 27, 2020, custodial interrogation prior to the reading of his Miranda rights and all
statements made after he invoked his right to counsel. The State objected, arguing that Moore had
reinitiated contact with law enforcement when he asked to speak to Ryan again. The suppression
hearing was held January 14, 2021. The defense called Van Leuven, Lehman, and Moore to testify.
        On February 12, 2021, the district court entered its memorandum decision and order
granting defendant’s motion to suppress. The district court concluded that Moore was subjected to
a custodial interrogation from the start of his interview with Van Leuven and Tolleson (when he
was taken into the “secure area” of the Boundary County Sheriff’s Office). The district court
concluded that since the officers did not read Moore his Miranda rights before questioning him,
all statements made by Moore from the start of the interrogation until his Miranda rights were read
must be suppressed. The district court further determined that Moore unequivocally invoked his


                                                 10
right to counsel approximately 15 minutes into the interrogation when he stated, “Well, I didn’t
shoot him. And I’m sorry, but that’s – that’s what it is. So, I guess if you are going to do that, then
I need to get an attorney.” (Emphasis in original). The district court concluded that the police failed
to cease questioning when Moore unequivocally invoked his right to counsel:
       . . . Van Leuven asked Moore if he had a cell phone on his person. Moore said his
       phone was in his car. Van Leuven told him to “sit tight”; he terminated the
       interview, and the two detectives left the room. Moore was left seated alone in the
       interview room for 45 minutes. Then, Van Leuven, instead of cutting of [sic]
       questioning, sends in Assistant Police Chief Ryan – who knows Moore from their
       many years in the Bonners Ferry community – to continue the interrogation of
       Moore. Moore had not asked to talk to Ryan. Ryan entered the room and continued
       the interrogation of Moore without ever mentioning Moore’s request for an
       attorney.
       The district court held that all statements after Moore invoked his right to counsel (15
minutes and 19 seconds into the interrogation) must also be suppressed. After reviewing the
repeated ignoring of Moore’s invocation of his right to counsel by Ryan, the district court
concluded that “Moore’s will was overborne by the badgering and overreaching of police such that
his eventual waiver of his Miranda right to counsel was not made knowingly, voluntarily, and
intelligently.” The district court “further f[ound] that Moore’s subsequent confession was not
voluntary, but rather, was the product of police coercion.” Accordingly, the district court granted
Moore’s motion to suppress the confession.
       The State filed a motion for reconsideration of the memorandum decision and order
granting defendant’s motion to suppress. During the hearing on the motion for reconsideration
(held March 31, 2021), the State argued that even if the suppressed statements and confessions
could not be used in its case-in-chief, the statements were still admissible for impeachment
purposes. The State also argued that the confession was not coerced. On April 14, 2021, the district
court issued its memorandum decision and order denying the State’s motion for reconsideration.
The district court reaffirmed its finding that Moore’s “confession was not voluntary, but rather,
was the product of police coercion.” The district court concluded that because Moore’s confession
was involuntary and the product of police coercion, any use of Moore’s involuntary statement at
trial would be a denial of due process of law. The district court held that Moore’s confession was
not admissible at trial, either in the State’s case-in-chief or for impeachment purposes.
       Moore then filed a motion to dismiss his case for lack of probable cause pursuant to Idaho
Code section 19-815A, arguing that the videotaped confession was the only inculpatory evidence

                                                  11
presented by the State at the preliminary hearing, which the district court had now suppressed. A
hearing on the motion to dismiss was held on May 5, 2021. On May 12, 2021, the district court
issued its memorandum decision and order granting defendant’s motion to dismiss and judgment
of dismissal. Because the district court determined Moore’s confession was involuntary, “Moore’s
incriminating statements were not admissible at his preliminary hearing.” The district court
concluded that because “the only evidence the State presented at the October 2, 2020, preliminary
hearing connecting Moore to Brian Drake’s death was the videotaped police interview,” that
“[t]here is no admissible evidence in the record to establish that Moore committed the crime for
which he stands charged.” The State timely appealed.
                                  II.   STANDARDS OF REVIEW
       We apply a bifurcated standard of review when considering a trial court’s ruling on a
motion to suppress. “When a decision on a motion to suppress is challenged, the Court accepts the
trial court’s findings of fact that are supported by substantial evidence, but freely reviews the
application of constitutional principles to the facts as found.” State v. Bodenbach, 165 Idaho 577,
589, 448 P.3d 1005, 1017 (2019) (quoting State v. Moore, 164 Idaho 379, 381, 430 P.3d 1278,
1280 (2018)). “This Court will accept the trial court’s findings of fact unless they are clearly
erroneous.” State v. Gonzales, 165 Idaho 667, 671, 450 P.3d 315, 319 (2019) (quoting State v.
Purdum, 147 Idaho 206, 207, 207 P.3d 182, 183 (2009)).
       The standard in reviewing whether a defendant’s custodial statements to police agents were
voluntarily given is a mixed issue of law and fact. We defer to the lower court’s findings of facts,
as long as they are not clearly erroneous, but we freely review the application of constitutional
standards to the facts found. Davis v. State of N.C., 384 U.S. 737, 741–42 (1966); State v.
Kuzmichev, 132 Idaho 536, 542, 976 P.2d 462, 468 (1999). Thus, we make an independent
determination on the ultimate issue of voluntariness. Davis, 384 U.S. at 741–42.
       Importantly, the evidence in this case consists entirely of the video and written transcripts
of Moore’s entire interrogation. Thus, “[t]his appeal presents the unusual situation where this Court
has exactly the same evidence before it as was considered by the district court.” State v. Andersen,
164 Idaho 309, 312, 429 P.3d 850, 853 (2018). “In such instance, we do not extend the usual
deference to the district court’s evaluation of the evidence.” Id. Under such circumstances, this
Court’s “role on appeal is to freely review the evidence and weigh the evidence in the same manner
as the trial court would do.” Id. (internal quotations omitted). “[T]his Court exercises free review


                                                 12
over whether the constitutional elements have been met.” State v. Nunez, 138 Idaho 636, 639, 67
P.3d 831, 834 (2003).
       This case also concerns a preliminary hearing. “The decision of a magistrate that there
exists probable cause to bind a defendant over to district court for trial on the charges should be
overturned only on a showing that the committing magistrate abused his discretion.” State v.
Owens, 101 Idaho 632, 636, 619 P.2d 787, 791 (1979). When reviewing an alleged abuse of
discretion, this Court reviews four elements: “[w]hether the trial court: (1) correctly perceived the
issue as one of discretion; (2) acted within the outer boundaries of its discretion; (3) acted
consistently with the legal standards applicable to the specific choices available to it; and (4)
reached its decision by the exercise of reason.” Lunneborg v. My Fun Life, 163 Idaho 856, 863,
421 P.3d 187, 194 (2018).
                                          III. ANALYSIS
       The parties agree that a Miranda violation occurred when the police continued to
interrogate Moore after he requested an attorney the first time. However, the State argues that
although a “[v]iolation of a prophylactic protection like Miranda results in exclusion of the
evidence in the state’s case-in-chief, it does not automatically result in suppression of derivative
evidence or prevent the state from using the evidence as impeachment.” For the confession to be
inadmissible as impeachment evidence, the State asserts that there must have been an involuntary
confession made as a result of police coercion. Michigan v. Harvey, 494 U.S. 344, 345–46 (1990);
New Jersey v Portash, 440 U.S. 450, 459 (1979). The State contends that the district court erred
when it concluded Moore’s confession was coerced and when it concluded Moore’s will was
overborne. Additionally, the State argues that the “district court erroneously reviewed the
admissibility of the evidence at the preliminary hearing rather than determining if the evidence in
fact admitted supported the magistrate’s probable cause findings.” (Emphasis in original). We will
address these issues in turn.
   A. The district court erred in ruling that Moore’s confession was involuntary and
      inadmissible for impeachment purposes.
       Although the State has conceded that Moore’s Miranda rights were violated and
acknowledged that “Moore’s statements are inadmissible in the state’s case-in-chief,” the State
seeks to use Moore’s confession for impeachment purposes, if the need arises. The State argues
that the district court erred when it concluded that Moore’s confession was inadmissible for all
purposes because (1) “[a] Miranda violation, standing alone, is not the coercion necessary to

                                                 13
constitute a due process or Sixth Amendment violation,” and (2) “review of the factors cited by
the district court show that the confession was constitutionally voluntary and not compelled self-
incrimination.”
       Moore argues that the State’s admission that a Miranda violation occurred also constitutes
a concession of the ultimate issue on appeal: “[t]here cannot be both an involuntary waiver of the
Miranda (Fifth Amendment) right to counsel and a voluntary, non-coerced confession.” However,
as the State correctly notes, the test for a Miranda violation is not the same as the test for coercion
and a violation of due process. “Whether a defendant has waived Miranda rights and whether a
confession was voluntary have overlapping—though different—analyses.” State v. Samuel, 165
Idaho 746, 762, 452 P.3d 768, 784 (2019).
       Miranda warnings are premised on and designed to protect the Fifth Amendment
       privilege against self-incrimination, while the exclusion of involuntary confessions
       is grounded in the Due Process Clause of the Fourteenth Amendment, and it applies
       to any confession that was the product of police coercion, either physical or
       psychological, or that was otherwise obtained by methods offensive to due process.
Id. (quoting State v. Doe, 130 Idaho 811, 814, 948 P.2d 166, 169 (Ct. App. 1997)) (internal
quotations omitted).
       While statements taken in violation of Miranda “may not be admitted as substantive
evidence in the prosecution’s case in chief,” they may be used for impeachment purposes. Harvey,
494 U.S. at 345–46. There are sound reasons for this rule. An illegally obtained confession should
not give a defendant license to perjure himself at trial. “The shield provided by Miranda cannot be
perverted into a license to use perjury by way of a defense, free from the risk of confrontation with
prior inconsistent utterances.” Harris v. New York, 401 U.S. 222, 226 (1971).
       However, if coercion is found, the confession is not voluntary. In such instances, the
confession cannot be admitted for any purpose at trial:
       The Fifth and the Fourteenth Amendments provide that no person “shall be
       compelled in any criminal case to be a witness against himself.” . . . [A] defendant’s
       compelled statements, as opposed to statements taken in violation of Miranda, may
       not be put to any testimonial use whatever against him in a criminal trial. “But any
       criminal trial use against a defendant of his involuntary statement is a denial of due
       process of law.” (Emphasis in original). Mincey v. Arizona, 437 U.S. 385, 398, 98
       S. Ct. 2408, 2416, 57 L.Ed.2d 290 [(1978)].
Portash, 440 U.S. at 459. Important to this case, if a confession is the product of coercion and
involuntary, it cannot be used, even for impeachment purposes:


                                                  14
               Whether otherwise excluded evidence can be admitted for purposes of
       impeachment depends upon the nature of the constitutional guarantee that is
       violated. Sometimes that explicitly mandates exclusion from trial, and sometimes
       it does not. The Fifth Amendment guarantees that no person shall be compelled to
       give evidence against himself, and so is violated whenever a truly coerced
       confession is introduced at trial, whether by way of impeachment or otherwise.
Kansas v. Ventris, 556 U.S. 586, 590 (2009).
       Here, for the State to use Moore’s statements for impeachment purposes, his statements
must have been both uncoerced and voluntary. The district court concluded that neither
requirement was met. This Court defers to the trial court’s findings of fact—so long as they are
not clearly erroneous—and exercises free review when determining whether such facts are
“constitutionally sufficient to show voluntariness.” State v. McLean, 123 Idaho 108, 111, 884 P.2d
1358, 1361 (Ct. App. 1992). Neither party disputes the district court’s findings of fact. However,
the State argues that the facts do not support a conclusion that the confession was coerced and
involuntary.
       The State bears the burden to prove “by a preponderance of the evidence that the confession
was voluntary.” State v. Culbertson, 105 Idaho 128, 130, 666 P.2d 1139, 1141 (1983). “If the
defendant’s free will is undermined by threats or through direct or implied promises, then the
statement is not voluntary and is inadmissible.” Samuel, 165 Idaho at 766, 452 P.3d at 788 (quoting
State v. Fabeny, 132 Idaho 917, 922–23, 980 P.2d 581, 586–87 (Ct. App. 1999)). In determining
whether a confession is voluntary, “the Court must look to the ‘totality of the circumstances’ and
determine whether the defendant’s will was overborne.” State v. Radford, 134 Idaho 187, 191, 998
P.2d 80, 84 (2000) (citing Arizona v. Fulminante, 499 U.S. 279, 287 (1991)). When considering
the totality of the circumstances,
       a court must look to the characteristics of the accused and the details of the
       interrogation, including: (1) whether Miranda warnings were given; (2) the youth
       of the accused; (3) the accused’s level of education or low intelligence; (4) the
       length of the detention; (5) the repeated and prolonged nature of the questioning;
       and (6) deprivation of food or sleep.
State v. Cordova, 137 Idaho 635, 638, 51 P.3d 449, 452 (2002) (citing Schneckloth v. Bustamonte,
412 U.S. 218, 226 (1973)); State v. Troy, 124 Idaho 211, 214, 858 P.2d 750, 753 (Ct. App. 1993).
“A Miranda violation is a factor that is to be considered . . . in determining whether a statement
was involuntary and hence a due process violation.” Woodward v. State, 142 Idaho 98, 123 P.3d
1254 (Ct. App. 2005) (emphasis added). Additionally, “coercive police activity is a necessary


                                                15
predicate to the finding that a confession is not ‘voluntary’ within the meaning of the Due Process
Clause of the Fourteenth Amendment.” Colorado v. Connelly, 479 U.S. 157 (1986).
        The State claims that “the original suppression order was erroneous because official
coercion, a condition precedent for coercion, was not identified by the district court” and that the
district court’s Miranda analysis was improperly substituted for the required due process analysis.
However, the district court did make a finding of coercion. The district court, in its decision and
order granting Moore’s motion to suppress, stated: “Considering the totality of these
circumstances, this [c]ourt finds that Moore’s will was overborne by the badgering and
overreaching of police such that his waiver of his Miranda right to counsel was not made
knowingly, voluntarily, and intelligently.” The district court continued, “The [c]ourt further finds
that Moore’s subsequent confession was not voluntary, but rather, was the product of police
coercion.” Based on these conclusions, the district court suppressed Moore’s confession in its
entirety. In its decision and order denying the State’s Motion for Reconsideration, the district court
clarified that it had examined all six of the Cordova factors. Therefore, the issue is not whether the
district court used the wrong analysis, but whether it reached the wrong conclusion when it applied
that analysis.
        The State concedes that the police conduct in this case was “condemnable for the Miranda
violation” but argues that the facts do not support a finding of coercion. In State v. Andersen, 164
Idaho 309, 429 P.3d 850 (2018), this Court held that Anderson’s statements were voluntary
because
            Andersen is an adult and exhibited at least normal intelligence during the
        interview. The questioning lasted approximately an hour. She was not deprived of
        food or sleep. Indeed, the only aspect of the interrogation that presents any concern
        as to whether her statements were voluntary, apart from the failure to give Miranda
        warnings, was when Sergeant Schneider loudly accused her of lying. However,
        during this most heated point of the interaction, Andersen shouted back at the
        officers, clearly demonstrating that her will was in no way overborne by the
        officers.
Id. at 314, 429 P.3d at 855. In State v. Samuel, this Court concluded that Samuel, a fourteen-year-
old boy, had made his statements voluntarily. 165 Idaho at 768, 452 P.3d at 790. We relied on
several facts, including that Samuel received Miranda warnings, he was at least of average
intelligence, the interrogation was five hours, he was allowed to use the restroom, he was provided
water and pizza, and “while Detective Wilhelm and Sergeant McCormick repeated some of the
same questions this appears to have been done in an effort to obtain honest answers and clarify the

                                                 16
sequence of events.” Id. at 767, 452 P.3d at 789. In Berghuis v. Thompkins, 560 U.S. 370, 386
(2010), the United States Supreme Court held that Thompkins’s statement was not coerced, noting
that “[t]he interrogation was conducted in a standard-sized room in the middle of the afternoon. It
is true that apparently he was in a straight-backed chair for three hours, but there is no authority
for the proposition that an interrogation of this length is inherently coercive.” “Indeed, even where
interrogations of greater duration were held to be improper, they were accompanied, as this one
was not, by other facts indicating coercion, such as an incapacitated and sedated suspect, sleep and
food deprivation, and threats.” Id. at 387.
       Here, the district court made findings regarding each of the six Cordova factors: (1) Moore
was given his Miranda warnings, although multiple invocations of the right to counsel were not
respected; (2) Moore was 63 in 2020; (3) Moore is an educated and intelligent man evidenced by
the fact he has maintained a successful chiropractic practice; (4) Moore was detained for one hour
and 41 minutes before making the inculpatory statements; (5) Ryan’s questioning was prolonged;
and (6) although not given food, Moore was provided water, as well as a blanket and the
opportunity to use the restroom upon request. The district court determined that “[t]he most critical
factors in this case in determining . . . whether his confession was voluntary, are the length of his
detention and the repeated and prolonged nature of his questioning by Assistant Police Chief
Ryan.” Moore confessed one hour and forty-one minutes into the interrogation. The interrogation
began at 2:49 p.m. and, in total, lasted approximately three hours. Under Berghuis, the length of
Moore’s interrogation alone is insufficient evidence of coercion. Therefore, we must largely
determine whether Ryan’s questioning and disregard for Moore’s invocation of the right to counsel
are sufficient to determine that there was police coercion and that Moore’s statements were
involuntary because his will was overborne.
       Absent a finding of coercion and involuntariness, statements made after disregarding a
defendant’s invocation of the right to counsel may still be used for impeachment purposes. Of
course, once a defendant requests counsel, “the interrogation must cease until an attorney is
present.” Edwards v. Arizona, 451 U.S. 477 (1981) (quoting Miranda v. Arizona, 384 U.S. 436,
474 (1966)). However, the remedy for such violation is exclusion of the statements from the
prosecution’s case-in-chief. The Court in Harris determined that “[t]he impeachment process here
undoubtedly provided valuable aid to the jury in assessing petitioner’s credibility, and the benefits
of this process should not be lost, in our view, because of the speculative possibility that


                                                 17
impermissible police conduct will be encouraged thereby.” Harris, 401 U.S. at 225. However, the
case before us presents the need for additional analysis, inasmuch as Moore repeatedly invoked
the right to counsel and his request was repeatedly ignored.
       Coercion may exist where questioning “present[s] an aspect of relentless, constantly
repeated probing designed to break concentrated resistance.” Culombe v. Connecticut, 367 U.S.
568, 623 (1961). Here, the district court, citing Smith v. Illinois, 469 U.S. 91, 98 (1984), found that
the record showed “a pattern of badgering and overreaching by Assistant Police Chief Martin Ryan
in order to ‘wear down the accused [Moore] and persuade him to incriminate himself
notwithstanding his earlier request[s] for counsel’s assistance.’ ” However, we cannot agree with
the district court’s conclusion that Ryan overbore Moore’s will. Significant to our analysis is that
after Moore successfully terminated the interview, he asked to speak to Ryan “one more time.” He
did this without any further influence or pressure from Ryan or the other investigators
       We agree with the district court’s conclusion that Moore’s request to speak with Ryan again
is not sufficient to overcome the Miranda violation—he clearly asked to speak to an attorney at
least three times and was essentially ignored each time. Even the State does not contest this aspect
of the district court’s ruling. However, we disagree with the district court’s conclusion that the
Miranda violation was sufficient to show that Moore’s confession was involuntary because he was
coerced. Ryan only returned to the interrogation room because Moore invited him back to talk,
and Moore’s confession occurred only after Ryan returned. This is not indicative of a person being
coerced to confess against his will. Had Moore’s will been so overborne by Ryan, he would have
made the confession while Ryan was still in control, rather than waiting to confess until after he
finally succeeded in terminating the interrogation.
       Additionally, throughout the interrogation Moore doggedly stuck to some of the most
implausible and embarrassing parts of his story. For example, Moore continued to maintain that
he had coincidentally driven to the location of the shooting at the time of the murder so that he
could relieve himself in an alleyway. Although this part of his story was mocked, ridiculed, and
discounted by Ryan on multiple occasions, Moore would not deny it. In fact, even after he
confessed to the murder, Moore returned to this part of his story and reemphasized to Ryan that he
was telling the truth about it: “Well you may not believe it, but I did have to take a crap in the
alley.” This does not sound like a man who was so emotionally beaten down by a coercive
interrogation that his will was overborne. Rather, it shows that Moore was still capable of standing


                                                  18
up for himself when confronted over facts that he knew Ryan clearly doubted and would not
change his story just to please Ryan.
       Again, applying the six Cordova factors, the undisputed facts show that Moore was 63
years old, highly educated, a successful chiropractor, and a small business owner. This background
suggests that he was intelligent and generally experienced in life. His interrogation lasted only one
hour and 43 minutes before he confessed. This is not an unreasonably long time. He was given
water, a blanket, and access to a restroom whenever he requested. Moore was advised of his
Miranda rights. Even though his right to an attorney was improperly denied multiple times, we
still cannot conclude he was coerced into making his confession because Moore himself extended
the length of interrogation by asking to speak to Ryan again. The totality of these facts combined
provide substantial and competent evidence that none of the Cordova factors were satisfied.
Cordova, 137 Idaho at 638, 51 P.3d at 452. Therefore, we conclude that the State met its burden
to show that the confession was voluntary and uncoerced by a preponderance of the evidence.
Accordingly, the district court’s ruling that the confession was involuntary and, thus, inadmissible
for all purposes was clearly erroneous. Nunez, 138 Idaho at 639, 67 P.3d at 834. We reverse the
district court’s decision prohibiting the use of the confession for impeachment purposes. This
means that although the State may not use Moore’s confession in its case-in-chief, it is admissible
for impeachment purposes if Moore is prosecuted and elects to testify.
   B. The district court did not err in dismissing the case pursuant to Idaho Code section
      19-815A.
       After the district court determined that Moore’s confession was inadmissible for all
purposes, he moved to dismiss the case pursuant to Idaho Code section 19-815A. The district court
granted the motion, holding that “there is no admissible evidence in the record to establish that
Moore committed the crime for which he stands charged.” This decision was based on the district
court’s finding that “the only evidence the State presented at the October 2, 2020, preliminary
hearing connecting Moore to Brian Drake’s death was the videotaped police interview.”
       The State argued that the district court erred by “review[ing] the sufficiency of the evidence
only after retroactively determining its admissibility,” arguing that Idaho Code section 19-815A
“does not grant the power or discretion to review the preliminary hearing generally for error.”
(Emphasis in original). The State seeks to separate sufficiency from admissibility, suggesting that
while the district court may review the sufficiency of the evidence considered at the preliminary
hearing, that review requires consideration of all evidence without reviewing the admissibility of

                                                 19
that evidence. In other words, the State would have the district court consider only whether the
confession was sufficient to prove probable cause—that the court should not consider whether the
confession was admissible. Because such an approach would violate Idaho Code section 19-815A
and render long-standing rules of admissibility largely meaningless in a preliminary hearing,
thereby opening the door to even blatantly inadmissible evidence, we decline to accept the State’s
interpretation.
       In support of this argument, the State cites McDaniel v. Brown, which states, “ ‘[a]
reviewing court must consider all of the evidence admitted by the trial court,’ regardless of whether
that evidence was admitted erroneously.” 558 U.S. 120, 131 (2010) (internal citations omitted)
(quoting Lockhart v. Nelson, 488 U.S. 33, 41–42). However, McDaniel is distinguishable from the
case at hand because it deals with two distinct steps in the adjudication process. McDaniel
addresses a trial court’s review of the sufficiency of the evidence after a defendant has been found
guilty at trial, while this case concerns a district court’s review of whether the evidence at a
preliminary hearing is sufficient for a finding of probable cause. The standard in McDaniel and
relied on by the State here applies to a review of the sufficiency of the evidence after a defendant
has been found guilty (a Jackson claim): “a reviewing court must consider all of the evidence
admitted at trial when considering a Jackson claim.” McDaniel, 558 U.S. at 131; see also Jackson
v. Virginia, 443 U.S. 307, 319 (1979) (“Once a defendant has been found guilty of the crime
charged, the factfinder’s role as weigher of the evidence is preserved through a legal conclusion
that upon judicial review all of the evidence is to be considered in the light most favorable to the
prosecution.”) (Emphasis in original). In a Jackson claim, “the relevant question is whether, after
viewing the evidence in the light most favorable to the prosecution, any rational trier of fact could
have found the essential elements of the crime beyond a reasonable doubt.” Jackson, 443 U.S. at
319. This is not the same review Moore asked the district court to conduct.
        Additionally, the State argues that unless admissibility is separated from sufficiency,
“review of preliminary hearings would be a de facto intermediate appeal of the preliminary
hearing.” The State suggests this would “invite dismissal after every successful motion to suppress
evidence if the evidence suppressed were used at the preliminary hearing or grand jury.” However,
the legislature has already allowed for such a review by specifically permitting a defendant to file
a motion to dismiss challenging the “sufficiency of evidence educed at the preliminary
examination.” I.C. § 19-815A. The language of section 19-815A strongly suggests that sufficiency


                                                 20
and admissibility, although different concepts, cannot be completely separated from each other in
review of the preliminary hearing:
               A defendant once held to answer to a criminal charge under this chapter
       may challenge the sufficiency of evidence educed at the preliminary examination
       by a motion to dismiss the commitment, signed by the magistrate, or the
       information filed by the prosecuting attorney. Such motion to dismiss shall be heard
       by a district judge.
               If the district judge finds that the magistrate has held the defendant to
       answer without reasonable or probable cause to believe that the defendant has
       committed the crime for which he was held to answer, or finds that no public
       offense has been committed, he shall dismiss the complaint, commitment or
       information and order the defendant discharged.
(Emphasis added). If the district court finds no probable cause existed without the suppressed
evidence being admitted, the district court “shall dismiss the complaint.” This is mandatory
language. Thus, under these facts, the district court did not have the discretion to reach any other
result. To conclude otherwise, would be to condone the use of blatantly inadmissible evidence just
because it tended to show probable cause.
       It is undisputed that the State only submitted the confession as evidence to support a finding
of probable cause. However, Idaho Criminal Rule 5.1(b)(4) prohibits consideration of evidence
which will ultimately be suppressed from consideration in a probable cause determination:
        Motions to suppress must be made in a trial court as provided in Rule 12. However,
       if at the preliminary hearing the evidence shows facts which would ultimately
       require the suppression of evidence sought to be used against the defendant, the
       evidence must be excluded and must not be considered by the magistrate in
       determining probable cause.
(Emphasis added). Therefore, if the confession should have been excluded, it could not be relied
upon by the magistrate court in determining probable cause. Likewise, the district court must
exclude the confession from its consideration in determining whether the magistrate court properly
found probable cause. Having put forth a confession which would only be admissible for
impeachment purposes, the State failed to produce sufficient evidence at the preliminary hearing
to support a finding of probable cause. Accordingly, we affirm the district court’s decision and
order granting Moore’s motion to dismiss.
       Although we recognize that a remand for a new preliminary hearing may be a more
practical outcome, section 19-815A only allows for dismissal. This result became inevitable
because of two mistakes made before the case ever made it to district court. First, the magistrate
court erred in its handling of the suppression motion and in making its Miranda ruling, although

                                                21
we acknowledge that a lack of clarity in the drafting of Idaho Criminal Rule 5.1 likely contributed
to this error. As recognized by the magistrate court, Moore’s motion to suppress the confession
should not have been raised at the preliminary hearing. Rule 5.1(b)(4) makes it clear that
“[m]otions to suppress must be made in a trial court.” However, under the same rule, Moore had
grounds to object to the admission and consideration of his confession in the preliminary hearing.
Therefore, under Rule 5.1(b)(4) the magistrate court should not have relied on a constitutionally
defective confession in reaching its probable cause determination.
       Second, the State made a significant tactical error in deciding to rest its case at the
preliminary hearing entirely on evidence of the confession—a confession which the State now
acknowledges was a violation of Moore’s Fifth Amendment rights. Although the State informed
the magistrate court that it had additional evidence to present should the magistrate court decide
to suppress the confession, the State placed all its eggs in a legally uncertain basket. Despite the
magistrate court’s prudent warning that its ruling on the motion to suppress was “advisory at best,”
the State opted to rely on the denial of the motion to suppress the confession and elected not to
present other evidence, such as the security footage that placed Moore’s pickup truck at the scene
of the crime. While tactical decisions can be unfairly scrutinized in hindsight, this was an unduly
risky choice with significant consequences.
       Importantly, we note that nothing in this opinion prevents the State from refiling its
complaint against Moore. See State v. Ruiz, 106 Idaho 336, 338, 678 P.2d 1109, 1111 (1984) (The
State would not be “barred under double jeopardy principles from refiling since an accused is not
put in jeopardy at a preliminary hearing.”). While refiling is admittedly not as practical an outcome
as a remand for a new preliminary hearing, the plain language of section 19-1805A—“the [district
judge] shall dismiss the complaint”—precludes the more expedient remedy. If the State decides to
refile criminal charges against Moore, this Court’s ruling on the status of Moore’s confession still
stands—the confession, although inadmissible at the preliminary hearing or in the State’s case-in-
chief at trial, would be admissible if offered for impeachment should Moore elect to testify in his
own defense.
                                        IV. CONCLUSION
       The district court’s decision and order granting the motion to suppress Moore’s
interrogation and confession is affirmed in part and reversed in part. We affirm the ruling that the
confession is inadmissible in the State’s case-in-chief but reverse the ruling that the confession


                                                 22
would also be inadmissible for impeachment purposes, should Moore testify at a future preliminary
hearing or at trial. We affirm the district court’s decision granting the motion to dismiss pursuant
to Idaho Code section 19-815A. The rulings in this opinion as to the limited admissibility of
Moore’s confession shall govern any future prosecution of Moore related to the murder of Drake.
       Chief Justice BEVAN, Justices BRODY, STEGNER and Justice Pro Tem SCHROEDER
CONCUR.




                                                23